Citation Nr: 1102906	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back condition with 
radiculopathy.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty in the military during World 
War II, from November 1942 to September 1943.

This appeal to the Board of Veterans' Appeals (Board) is from an 
August 2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which, in pertinent 
part, denied service connection for a low back condition with 
radiculopathy.

The Veteran testified in support of this claim at a hearing at 
the RO in November 2006 before a Veterans Law Judge of the Board.  

Thereafter, in a January 2007 decision, the Board, among other 
things, denied this claim.  The Veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court/CAVC).  In a May 2008 
order, granting a joint motion, the Court vacated the Board's 
decision denying this claim.

In May 2009, to comply with the Court-granted joint motion, the 
Board remanded the claim to the RO via the Appeals Management 
Center (AMC) for further development and consideration.  This 
additional development included requesting records from the 
Social Security Administration (SSA).  Unfortunately, 
SSA indicated that all records pertaining to the Veteran had been 
destroyed.   The AMC therefore issued a supplemental statement of 
the case (SSOC) in October 2009 continuing to deny this claim.

In August 2010 the Veteran testified at another hearing at the 
RO, this time before the undersigned Veterans Law Judge of the 
Board.  The Veteran's attorney did not attend the hearing, but 
the Veteran agreed to have the hearing even in her absence.



During his August 2010 hearing, the Veteran raised the additional 
issue of his entitlement to an effective date earlier than 
January 1, 2008, for his VA pension benefits.  Since, however, 
this additional claim has not been initially adjudicated by the 
RO as the Agency of Original Jurisdiction (AOJ), it is referred 
to the RO for appropriate development and consideration.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally 
does not have jurisdiction over an issue not yet adjudicated by 
the RO).

Regarding the claim that is at issue for service connection for 
the low back condition with radiculopathy, the Board has advanced 
the appeal of this claim on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) make no 
reference to a back injury or residuals, or any back problems for 
that matter, either in the way of a relevant subjective complaint 
or objective clinical finding such as a pertinent diagnosis.

2.  There also is no medical evidence of a current low back 
condition with radiculopathy, and the general diagnosis of 
osteoarthritis provided many years after service does not involve 
the Veteran's spine (including the lumbosacral segment).

3.  However, even if the Veteran does have osteoarthritis in his 
lower back, it has not been etiologically linked to his military 
service - including to any injury he may have sustained.




CONCLUSION OF LAW

A low back condition with radiculopathy was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 1113 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant statutes, VA regulations, case law, the 
relevant factual background, and an analysis of its decision.
 
I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In this case, letters satisfying these notice requirements were 
sent to the Veteran in June 2003, March 2006, and September 2009.  
The first letter dated in June 2003 was sent prior to the initial 
adjudication of his claim in August 2003, the preferred sequence.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  He was 
not additionally apprised of the downstream disability rating and 
effective date elements of his claim until the more recent March 
2006 letter, since Dingess had only then recently been decided.  
In any event, after all letters were issued, providing all 
necessary VCAA notice, the AMC readjudicated the claim in the 
October 2009 SSOC - including considering any additional 
evidence that had been submitted or otherwise obtained since the 
provision of that additional notice.  This is important to point 
out because the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that an SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  Thus, the duty to notify has been satisfied, 
especially since the Veteran, who is represented by an attorney, 
has not shown how any VCAA notice error will be unduly 
prejudicial, meaning outcome determinative of his claim.  
See Shinseki v. Sanders, 129 S. Ct. 1626 (2009) (indicating that, 
as the pleading party, he has this evidentiary burden of proof, 
not VA).

In addition, VA has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all 
relevant medical and other records that he and his attorney cited 
as potentially relevant, which are obtainable.  The Court-granted 
joint motion indicates the Board's prior decision was vacated 
because "the record [did] not reveal any attempts to obtain SSA 
[Social Security Administration] records. . .."  See also Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need 
only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, 
are those records that relate to the injury for which the 
appellant is seeking benefits and have a reasonable possibility 
of helping to substantiate the claim).

As a result, the Board remanded the claim in May 2009 with 
instructions that the AMC attempt to obtain the Veteran's SSA 
records, and to document any negative response from that agency 
if no records were available or obtained following this request.  
38 C.F.R. § 3.159(c)(2) and (c)(3) and (e).  After the AMC 
requested these records, SSA responded in June 2009 that all 
records pertaining to the Veteran had been destroyed.  So there 
is no reasonable possibility of obtaining these SSA records; 
further attempts to obtain them would be futile.  The Board 
therefore finds there has been substantial compliance with the 
remand directive to try and obtain these additional records.   
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  See also Chest v. Peake, 283 Fed. 
App. 814 (Fed. Cir. 2008).

The Veteran's attorney recently has requested that the Veteran be 
provided a VA examination to determine whether he has low back 
condition with radiculopathy as a result of his military service.  
The Board disagrees, since the standards of the Court's decision 
in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  According to the holding in this precedent case, a medical 
examination is necessary in a service-connection claim when there 
is:  (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81. See also 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 
38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of 
a disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).  

Where the Board makes a finding that lay evidence regarding an 
in-service event or injury is not credible, a VA examination is 
not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Here, the Veteran has not met the first and second prongs of 
McLendon.  First, there is no competent evidence of a current low 
back disability, including additionally involving radiculopathy.  
The Veteran's attorney argues that the diagnosis of 
osteoarthritis contained in the record pertains to the Veteran's 
back.  As will be discussed below, however, his back was never 
specifically identified when this diagnosis was rendered by 
several different health care professionals, one of whom was 
evaluating the Veteran to determine whether he has a 
psychiatric disorder.  So in the absence of a current disability 
pertaining to the Veteran's back, the first prong in McLendon has 
not been met.  Second, even assuming for the sake of argument the 
Veteran has a current low back condition with radiculopathy, 
there still is no association of this present condition with his 
military service or a service-connected disability.  So the 
second prong of McLendon also is not met.  See also Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Accordingly, the Board 
finds that no further assistance is necessary to meet the 
requirements of the VCAA.

II.  Entitlement to Service Connection 
for a Low Back Condition with 
Radiculopathy

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Stated somewhat 
differently, service connection requires:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).

An in-service injury alone is not enough, as there must be 
chronic (meaning permanent) disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, or this is legitimately questionable, then a 
showing of continuity of symptomatology after service is required 
to support the claim.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-95 (1997).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Arthritis may be presumed to have been incurred in service if 
manifest to a compensable degree (meaning at least 10-percent 
disabling) within one year of discharge from service.  This 
presumption, however, is rebuttable by affirmative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113,; 
38 C.F.R. §§ 3.307, 3.309(a).  The minimum compensable rating of 
10 percent for arthritis is warranted if there is X-ray 
confirmation and painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5242 (2010).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
When, for example, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh the testimony and make a credibility determination as to 
whether the evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (meaning 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event. Conversely, the claim will be 
denied if the preponderance of the evidence is against the claim. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Turning back now to the facts of this particular case.  The 
Veteran claims that he injured his lower back during a fight 
while on active duty in 1943.  During his hearings he testified 
that the injury occurred while detaining a man whom he had caught 
in the act of stealing.  According to the Veteran, the man beat 
him and pulled him out a second-story window while trying to 
escape.  The Veteran explained that he was resultantly 
hospitalized for a severe back injury and eventually medically 
discharged from the Navy shortly after being released from the 
hospital.  He claims that he now suffers from a back condition 
with radiculopathy as a result of that injury in service.  On the 
whole, however, the medical and other evidence of record does not 
support this notion.



The Veteran's STRs make no reference to any such back injury, or 
any consequent residuals, or any kind of back problem for that 
matter.  These records do not include any express or implied 
mention of any subjective complaint or objective clinical 
finding, such as a pertinent diagnosis, concerning his back.  The 
only disability noted is a conversion-type psychoneurosis 
characterized by headaches, dizzy spells, and fainting, which 
reportedly existed prior to his service from a blow to his head 
by a baseball bat.  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Federal Circuit Court recognized lay evidence as 
potentially competent to support presence of disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence such as treatment records 
(STRs).  But the Court in Buchanan went on to explain that the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence.  So although the absence of any confirmation in the 
STRs of the alleged injury or any consequent residuals (much less 
requiring hospitalization for treatment) is not altogether 
dispositive or determinative of whether this claimed incident in 
service occurred, it is nonetheless probative evidence against 
this notion.  See also Struck v. Brown, 9 Vet. App. 145 (1996).  
See, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) 
(indicating that, for 
non-combat Veterans providing non-medical related testimony 
regarding an event during service (or, here, where the incident 
in question is not claimed to have occurred in combat), Buchanan 
is distinguishable; the lack of documentation in service records 
must be weighed against the Veteran's statements).

The Veteran also testified that he was treated by a civilian 
doctor for a sciatic nerve condition immediately after he was 
medically discharged from the Navy in 1943.  However, he provided 
no information concerning this alleged treatment so that VA could 
attempt to obtain these records, if still available.  The duty to 
assist him with his claim is not a one-way street; he cannot 
passively wait for it in instances where he has knowledge of or 
information concerning putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).



There also is no evidence of back problems until many years after 
service, well beyond expiration of the one-year presumptive 
period following the conclusion of his service for the initial 
manifestation of arthritis to a compensable degree of at least 
10-percent disabling.  Of particular relevance in this regard, 
his military service ended in September 1943, and the report of a 
VA examination subsequently performed in January 1945 notes his 
complaints of headaches, but makes no mention or reference 
whatsoever to any back-related problems.  It only stands to 
reason that, had he in fact been experiencing problems with his 
back at the time of that evaluation, he would at least have made 
some mention of this, especially since he was being examined by 
VA in response to a claim, but he obviously did not.

It was not until relatively recently, in 2000, that his medical 
records begin listing a diagnosis of osteoarthritis, and even 
then it is unclear whether it involves the Veteran's back.  In a 
July 2000 report, D.B., M.D., indicates the Veteran has 
severe chronic arthritis involving all joints, but never 
specifically identifies the Veteran's back as being included.  
This report, therefore, does not confirm he has a current low 
back condition with radiculopathy.  

The Veteran was afforded a VA psychiatric examination in January 
2006 in connection with his claim for service connection for 
posttraumatic stress disorder (PTSD) - a claim the Board later 
denied in an April 2008 decision.  During that January 2006 
interview the examiner recorded the Veteran's story of how he was 
assaulted and fell out a second-story window while trying to 
arrest a man for stealing.  This information was obtained to 
determine whether that event constituted a sufficiently traumatic 
experience ("stressor") for a later diagnosis of PTSD, 
rather than whether it resulted in a chronic back condition.  The 
Veteran said he was unable to recall his specific injuries, but 
that he experienced dizziness, fainting spells, and was unable to 
stand for prolonged periods immediately after the incident.  He 
said he later recalled that he had damaged his sciatic nerve.  
Although this was a psychiatric examination, the examiner listed 
an Axis III diagnosis of osteoarthritis.  At no time, however, 
did that examiner indicate the Veteran has osteoarthritis 
in his back.  Indeed, according to 38 C.F.R. § 4.71a, DC 5003, 
this would require X-ray confirmation, something clearly not 
intended or encompassed by that mental status evaluation.  See 
Black v. Brown, 10 Vet. App. 279 (1997) (an opinion may be 
reduced in probative value, even where the statement comes from 
someone with medical training, if the medical issue requires 
special knowledge).

The Board also has considered several VA outpatient treatment 
records dated from 2002 to 2009, but none of which indicates the 
Veteran has a low back condition with radiculopathy - including 
involving osteoarthritis.  Instead, these records show he suffers 
from depression, skin problems, gastroesophageal reflux disease 
(GERD), residual left-sided hemiparesis due to cerebrovascular 
accident (CVA), i.e., stroke, and memory loss due to dementia.  
Records dated since 2002 show he was wheelchair bound due to 
paralysis caused by the CVA.  Several records lists a diagnosis 
of osteoarthritis, but, again, fail to indentify involvement of 
his back, and in any event do not include radiographs confirming 
this diagnosis. 

The Board therefore finds there is no basis to grant the 
Veteran's claim for service connection for a low back condition 
with radiculopathy, primarily for two reasons.  First, the most 
probative (competent and credible) evidence indicates there is no 
current disability involving his back, including any associated 
lower extremity radiculopathy.  His partial paralysis, instead, 
has been attributed to his stroke.  And second, even if the 
diagnosis of osteoarthritis pertains to his back, there still is 
no medical evidence associating this condition with his military 
service, including specifically to any injuries sustained in the 
incident in question.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning the lack of a current disability involving the 
Veteran's back, just because Dr. D.B.'s report lists a diagnosis 
of osteoarthritis in all joints does not mean to that the 
diagnosis necessarily pertains to the Veteran's spine.  Indeed, 
there is no specific reference to the Veteran's back in this 
report.

This is also the case with the January 2006 VA psychiatric 
examination report, as the Veteran's back was not mentioned with 
the diagnosis of osteoarthritis.  The VA examiner provided a 
mental status examination to determine the nature and severity of 
any psychiatric problems, but did not perform a physical 
examination to determine whether the Veteran has a low back 
condition.  So there was not the required X-ray confirmation of 
the osteoarthritis, as it may specifically concern the Veteran's 
back and not any number of other joints in his body.  In addition 
to these two reports, the Board also emphasizes that none of the 
other medical records in the claims file makes any reference to a 
diagnosis pertaining to the Veteran's back, much less of 
associated radiculopathy affecting his lower extremities.  

Thus, in the absence of a current disability involving the 
Veteran's back, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it, and that, 
without this minimum level of proof, there can be no valid 
claim); Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 
1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

But even assuming for the sake of argument the Veteran has 
osteoarthritis in his back, his claim would still fail on the 
basis that there is no nexus or linkage of this current 
disability to his military service.  And this is true regardless 
of whether the incident in question in service occurred, because 
there has been no attribution of any current disability to that 
injury.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)).



The most compelling medical evidence against the Veteran's claim 
includes his STRs, since they make no reference to back problems 
and undermine his credibility of having been hospitalized and 
eventually medically discharge from the Navy due to a back 
injury.  The Board also finds that the 57-year lapse between his 
separation from active duty in 1943 and the first documented 
diagnosis of osteoarthritis in 2000 provides additional evidence 
against the claim under both direct-incurrence and presumptive 
theories of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

Moreover, no competent and credible medical authority has 
indicated the Veteran's osteoarthritis had its onset in service 
or during the one-year presumptive period after service.   See 
Watson, 4 Vet. App. at 314; See also Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  The VA examiner who diagnosed 
osteoarthritis after recording the Veteran's history of an in-
service injury does not constitute a medical nexus opinion, since 
the examiner was merely recording the Veteran's history without 
offering an independent medical nexus opinion.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence which 
is simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute competent medical evidence.).  Also, the purpose of 
the examination was to determine whether the Veteran had PTSD 
based on the alleged in-service stressor of being assaulted and 
falling out a second-story window, not whether he has a residual 
back condition.  In any event, even if the examiner offered an 
independent medical opinion that the Veteran has a back condition 
related to service, it would not be a credible opinion in the 
absence of any back injury in the STRs, especially seeing as 
though the Veteran additionally claims he was resultantly 
hospitalized and eventually medically discharged on account of 
the severity of his injuries.  See Reonal v. Brown, 5 Vet. App. 
458 (1993) (holding that a medical nexus opinion relating a 
disorder back to service is only as good and credible as the 
history on which it was predicated.). 



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by the 
Veteran.  Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in even greater detail, how 
to assess the probative weight of medical opinions and the value 
of reviewing the claims file.  The Court holds that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for private medical 
opinions. The Court added, "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the Board's 
underlying decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis that 
the physician had not reviewed the claims file, without an 
explanation of why that failure compromised the value of the 
medical opinion.  In contrast, the Court held that, in rejecting 
the other private medical opinion, the Board had offered adequate 
reasons and bases for doing so (the doctor had overlooked 
pertinent reports regarding the Veteran's medical history), and 
thus, the Board's rejection was not based solely on the failure 
to completely review the claims file.

Here, as mentioned, there is no medical nexus opinion attributing 
the Veteran's back condition or any associated radiculopathy to 
his military service, including to any trauma of the type 
claimed.  And the Board is rejecting the Veteran's lay testimony 
as not credible because of the lack of confirmation that he was 
resultantly hospitalized or eventually medically discharged.  
Even absent documentation of his hospitalization, it seems 
unlikely that his medical discharge, if indeed for the reason 
mentioned, also similarly would not be documented.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

To ultimately have probative value, the Veteran's lay testimony 
concerning the purported event (assault) in service must be both 
competent and credible.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
Unfortunately, for the reasons and bases discussed, the Board 
does not find the Veteran's statements and testimony to be 
credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(indicating the Board must make an express credibility finding 
regarding lay evidence).

As already alluded to, the Veteran's credibility is undermined by 
the fact that none of the STRs mentions back problems.  This is 
significant because he alleged that he was hospitalized and 
medically discharge from the Navy due to a severe back injury 
while on active duty.  And yet, his STRs make no reference to any 
such injury.  In fact, the only disability noted in the STRs is a 
conversion-type psychoneurosis characterized by headaches, dizzy 
spells, and fainting, which reportedly existed prior to service 
and resulted from an unrelated incident.  His credibility is 
further undermined by the fact that he went decades without any 
documented complaints involving his back.  Of particular 
significance, he alleged that he suffered from significant back 
problems immediately after his separation from active duty in 
September 1943, but he made no reference to these problems when 
contemporaneously examined for VA compensation purposes in 
January 1945.  All of these inconsistencies significantly 
undermine his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 
511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  
See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding 
that the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).  



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to service connection for a low back condition with 
radiculopathy.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not for 
application, and the appeal of his claim must be denied.  See 38 
U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

The claim for service connection for a low back condition with 
radiculopathy is denied.




____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


